NM NM KR RD BD PBR OND OND eee
oa YD A FB WOOD SF SH wean DH BW NH FE OD

 

 

DOUGLAS M, MILLER (Cal. Bar No. 240398)
Email: millerdou@sec,

KELLY C. BOWERS (€ ‘al, Bar No. 164007)
Email: bowersk@seo. gov

Attorneys for Plaintiff

Securities and Exchange Commission
Michele Wein Layne, Regional Director
Amy J. Longo, Regional rial Counsel
aaa S. Flower Street, Suite 900

Los Angeles, California 90071
Telephone: 323) 965-3998

Facsimile: (213) 443-1904

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA.

 

SECURITIES AND.-EXCHANGE Case No. 8:19-cv-01174-AG-KES

COMMISSION,
Plaintiff, 3 JUDGMENT .AS TO

EFENDANT NTV FINANCIAL, INC,

VS,
RICHARD VU NGUYEN, A/K/A
NGUYEN THANH VU, and NTV
FINANCIAL GROUP, IN C.,
Defendants,
and

MAI DO,
Relief Defendant.

 

 

 
—

iW oOo ~ A ww & WwW PL

 

 

The Securities and Exchange Commission having filed a Complaint and
Defendant NTV Financial, Inc. having entered a general appearance through the
court-appointed receiver, Jeffrey Brandlin; having consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry
of this Final Judgment without admitting or denying the allegations of the
Complaint (except as to jurisdiction and except as otherwise provided herein);
waived findings of fact and conclusions of law; and waived any right to appeal
from this Final Judgment:

L.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
NTV Financial is permanently restrained and enjoined from violating, directly or
indirectly, Section 10(b) of the Securities Exchange Act. of 1934 (“Exchange Act”)
[15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-
5], by using any means or instrumentality of interstate commerce, or of the mails,
ot of any facility of any national securities exchange, in connection with the
purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of'a material fact or to omit to state a
material fact necessary in order to take the statements made, in the light of the
circumstances under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or
would operate.as a fraud.or déceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Order by personal service or
otherwise:.(a) Defendant NTV Financial’s. officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or participation with

2

 
MN NM NM NH NN DH BRR ee eee
eA DW BR WN = SO DW WA HW SF BW hw KH

0 DO VY DA wr BW YW we

 

 

Defendant NTV Financial or with anyone described in (a).
i.

_ ITIS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
NTV Financial and its officers, agents, servants, employees, attorneys, subsidiaries
and affiliates, and those persons in active concert or participation with any of them,
who receive actual notice of this Order, by personal service-or otherwise, and each
of them, be and hereby are permanently restrained and enjoined from, directly or
indirectly, in the offer or sale of any securities, by the use of any means or
instruments of transportation or communication in interstate commerce or by the
use of the mails:

A. employing any device, scheme or artifice to defraud;

B. obtaining money or property by means of any untrue statement of a
material fact or any omission to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading; or

C. engaging in any transaction, practice, or course of business which
operates or would operate as a fraud’ or deceit -upon the purchaser;
in violation of Section 17(a) of the: Securities Act of 1933 (“Securities Act”), 15
U.S.C. § 77q(a).

IT [S-FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Order by personal service or
otherwise: (a) Defendant NTV Financial’s officers, agents, servants, employees,
and attorneys; and (b) other persons in active concert or participation with
Defendant NTV Financial or with anyone.described in (a).

Ii.
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

3

 
Oo nN A Ww BW HY

11
12
13
14
I)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

NTV Financial is permanently restrained and enjoined from:

A. employing any device, scheme or artifice to defraud any client or
prospective client; and

B. engaging in any transaction, practice, or course.of business which
operates or would operate as a fraud or deceit-upon any client or prospective client;
in violation of Sections 206(1) and.(2) of the Investment Advisers Act of 1940
(“Adviser Act”), 15 U.S.C. §§ 80b-6(1) & 80b-6(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Order by personal service or
otherwise: (a) Defendant NTV Financial’s. officers,.agents, servants, employees,
and attorneys; and (b) other persons in active concert or participation with
Defendant NTV Financial or with anyone described in (a).

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
NTY Financial and its agents, servants, employees, attorneys, and affiliates, and
those persons in active concert or participation with any of them, who receive
actual notice of this Order, by personal service or otherwise, and each of them, be
and hereby are permanently restrained and enjoined frorn, directly or indirectly, by
the use of the mails or any means or instrumentality of interstate commerce, while
acting as an'investment adviser to a pooled.investment vehicle:

A. mnaking any untrue statemént ofa material fact or omitting to state a
inaterial fact necessary to make the statements made, in the light of the.
circumstances under which they were made, not misleading, to any investor or
prospective investor in a pooled investment vehicle;

B. engaging in any act, practice, or course of business that is fraudulent,

deceptive, or manipulative with respect to any investor or prospective investor in a.

4

 
CO co ~7QD BD TA BP W PB

NM NM NY YY NH YN VY Be ee Se Se Se eS Se Se
aA TD WA FW NY = OD Oo OHH DRM BF WH NH FF Oo

 

 

pooled-investment vehicle; .
in violation of Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and Rule
206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,-as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Order by personal service or
otherwise: (a) Defendant NTV Financial’s officers, agents, servants, employees,
and attorneys; and (b) other persons in active concert or participation with
Defendant NTV Financial or with anyone described in (a).

V.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
that Defendant NTV Financial shall pay disgorgement of ill-gotten gains,
prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the
Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange. Act [15
U.S.C. § 78u(d)(3)] and Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)].
The Court shall determine the-amounts of the disgorgement and civil penalty upon
motion of the Commission. Prejudgment interest shall be calculated from
February 2018, based on the rate of interest used by the Internal Revenue Service
for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2).
In connection with the Commission’s motion for disgorgement and/or civil
penalties, and at any hearing held on such a motion: (a) Defendant will be
precluded from arguing that it-did not violate the federal securities laws as alleged
in the Complaint; (b) Defendant may not challenge the validity of the Consent or
this Final Judgment; (c) solely for the purposes of such motion, the allegations. of
the Complaint shall be accepted as and deemed true by the Court; and (d) the Court
may determine the issues raised. in the motion on the basis of affidavits,

declarations, excerpts of sworn deposition or investigative téstimony, and

5

 
Oo Oo HKD Ww HP WW HO

NO NO WH NH WH WN NY WN NY FY HF Fe Se ee ee Oe Se eee
oO ND OH BR WY NY KF SCF OBO Oo aS HR wr BB WH NYO KF OC

 

 

documentary evidence, without regard to the standards for summary judgment
contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection
with the Commission’s motion for disgorgement and/or civil penalties, the parties
may take discovery, including discovery from appropriate non-parties.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
Consent is incorporated herein with the same force and effect as if fully set forth
herein, and that Defendant shall comply with all of the undertakings and
agreements set forth therein.

VII.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
of this Final Judgment.

VII.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment
forthwith and without further notice. “

a

4 fe |

= _ 9 CG Pou . Lo | / ue
Dated: DEPT 25 , \ ’) Yt - (/

 

AONITED STATES DISTRICT JUDGE

 
